Title: Hannah Adams to Abigail Adams, 12 May 1798
From: Adams, Hannah
To: Adams, Abigail


          
            Madam
            Medfield May 12th— 1798.
          
          My knowledge of your condescension and goodness emboldens me to address you at present. I have at length prepared my History of New-England for the press, in which I have mentioned your

illustrious partner as one of the first and most active promoters of the declaration of Independence. I have given a sketch of his speech on that important occasion from Ramsay. the whole is not inserted in any of the Histories of the American Revolution. I should be exceedingly gratified could I publish it entire, this induces me to request that you Madam, would be so good as to mention my desire to the President, and, if he could find time, amidst a variety of important avocations, to faver me with the speech for publication, it would lay me under the highest obligations. I wish to make the public sensible that the same illustrious character who is now engaged in supporting the dignity and independence of the United States was the most active instrument in procuring our emancipation from Britain.
          I would also request information respecting the share the President had in forming the Federal Constitution.
          I expect my book will be put to the press on the 16th of May, this induces me to request the faver of early entilligence on the above mentioned subjects.
          Be pleased, Madam to present my profound respects to the President. My desire of contributing one mite to the just tribute of praise from a grateful country will, I trust, exculpate me from arrogance in this address.
          I have the honer to be with the highest sentiments of admiration and esteem, / Madam, / Your much obliged, / and very humble servant.
          
            Hannah Adams.
          
        